     Case: 1:19-cv-00861 Document #: 18 Filed: 06/17/19 Page 1 of 1 PageID #:42

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

Damian Stepien
                                     Plaintiff,
v.                                                      Case No.: 1:19−cv−00861
                                                        Honorable Edmond E. Chang
Hillside Lumber, Inc., et al.
                                     Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, June 17, 2019:


        MINUTE entry before the Honorable Edmond E. Chang: The parties have filed a
stipulated dismissal, and the Court will enter it, but with a modification. The stipulated
dismissal states that this Court will retain jurisdiction to enforce the settlement agreement,
R. 17, and the stipulation says that the dismissal is "with prejudice." But a dismissal with
prejudice generally deprives the Court of jurisdiction to enforce the settlement agreement.
See Judge Chang's website, at the Settlement Dismissal Orders link. Most often, parties
ask for retention of jurisdiction in this type of case just to ensure that consideration is
exchanged. As explained on Judge Chang's website, the proper course is to enter dismissal
without prejudice and with leave to reinstate for a time period long enough to ensure the
implementation of consideration. Accordingly, pursuant to the stipulated dismissal, under
Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the case is dismissed without prejudice
and with full leave to reinstate via motion filed by 07/15/2019. If no motion to reinstate is
filed by that date, then the dismissal will automatically convert to a dismissal with
prejudice, without further action by the Court. The status hearing of 06/19/2019 is
vacated. Civil case terminated. Emailed notice(slb, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
